                                                                                   FILED IN THE
                                                                               U.S. DISTRICT COURT
                                                                         EASTERN DISTRICT OF WASHINGTON
 1
 2                                                                        Oct 15, 2018
                                                                              SEAN F. MCAVOY, CLERK
 3                              UNITED STATES DISTRICT COURT

 4                             EASTERN DISTRICT OF WASHINGTON

 5   UNITED STATES OF AMERICA,
                                                   No.    2:18-CR-0154-WFN-1
 6                               Plaintiff,
                                                   ORDER REGARDING UNOPPOSED
 7          -vs-                                   MOTION FOR PROTECTIVE ORDER
                                                   PURSUANT TO 18 U.S.C. § 3509,
 8   DONALD LEE RICKER,                            REGARDING IDENTIFICATION OF
                                                   MINOR VICTIMS
 9                               Defendant.
10
11         Pending before the Court is the Government's Unopposed Motion for Protective Order
12   Pursuant to 18 U.S.C. § 3509, Regarding Identification of Minor Victims. ECF No. 35. The
13   Court has reviewed the file and Motions and is fully informed. Accordingly,
14         IT IS ORDERED that:
15         1. The Government's Unopposed Motion for Protective Order Pursuant to 18 U.S.C.
16   § 3509, Regarding Identification of Minor Victims, filed October 11, 2018, ECF No. 35, is
17   GRANTED.
18         2. The privacy protection measures mandated by 18 U.S.C. § 3509(d) that apply
19   when a case involves a person under the age of eighteen years who is alleged to be a victim
20   of a crime of sexual exploitation, or a witness to a crime committed against another person,
21   apply to this case. The Court also recognizes that there are some individuals in this case
22   who were children when they are alleged to have been victims of child sexual abuse, but are
23   now adults. Thus, the provisions of this Order apply to the identification of minor children
24   and any adults who were minor children when they were alleged to have been victims of
25   sexual abuse. For purposes of this order, the term “children” encompasses both of these
26   categories.
27         3. All persons acting in this case in a capacity described in 18 U.S.C.
28   § 3509(d)(1)(B), shall:


     ORDER - 1
 1              (a) Keep all documents that disclose the names, identities, or any other
 2   information concerning children in a secure place to which no person who does not have
 3   reason to know their contents has access; and
 4              (b) Disclose such documents or the information in them that concerns children
 5   only to persons who, by reason of their participation in the proceeding, have reason to know
 6   such information;
 7              (c) Not permit Defendant himself to review the unredacted discovery outside
 8   the presence of defense counsel or a defense investigator;
 9              (d) Not permit Defendant to keep any discovery in his own possession outside
10   the presence of defense counsel or a defense investigator;
11              (e) Not permit Defendant to keep, copy, or record the identities of any child or
12   victim identified in discovery in this case.
13         4. All papers to be filed in Court that disclose the names or any other information
14   identifying or concerning children shall be filed under seal without necessity of obtaining a
15   Court order, and that the person who makes the filing shall submit to the Clerk of the Court-
16              (a) the complete paper to be kept under seal; and
17              (b) the paper with the portions of it that disclose the names or other information
18   identifying or concerning children redacted, to be placed in the public record.
19         5. Counsel for the Government and counsel for Defendant shall provide one another
20   with a copy of each unredacted pleading filed in this case, provided that such pleading is not
21   filed in camera.
22         6. The parties and the witnesses shall not disclose children’s names at pre-trial
23   proceedings or at trial in this case. The parties shall prepare their witnesses and instruct them
24   to refer to the alleged minor victims only by using agreed-upon initials or pseudonyms (e.g.,
25   “Victim A,” “Victim B”), rather than their names, in opening statements, during the
26   presentation of evidence, and in closing arguments.
27         The District Court Executive is directed to file this Order and provide copies to
28   counsel.


     ORDER - 2
 1              DATED this 15th day of October, 2018.
 2
 3                                                s/ Wm. Fremming Nielsen
 4                                                  WM. FREMMING NIELSEN
     10-12-18                                SENIOR UNITED STATES DISTRICT JUDGE
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     ORDER - 3
